DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 25, it is unclear how the “mixing the bodily fluid sample with the anticoagulant without generating a local concentration of EDTA greater than about 20 milligrams per milliliter” is possible with the “no less than about 2.5 milligrams per milliliter and no greater than about 10 milligrams per milliliter” since there could be EDTA between 10 milligrams per milliliter and 20 milligrams per milliliter that is not compatible with claim 1.  For prosecution, the limitation will be interpreted as having the same range as in claim 1.
Regarding claim 31, It is unclear what the “wherein no more than 150 microliters per vessel.” Is referring to the volume of the blood collected or the volume of the vessel.  For prosecution, the limitation will be interpreted as referring to the volume of blood collected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Holmes et al (US 20140073990).
Regarding claim 31, Holmes et al teach a method comprising collecting capillary blood from a subject, the blood is collected in a plurality of vessels (Fig. 13C), wherein no more than 150 microliters per vessel (Para. 0004: 100 uL or less sample volume).  It is noted that the volume is interpreted as the blood volume collected in the vessels per the 112b rejection supra.  

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-30 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holmes et al (US 2014/0073990).
Regarding claims 24-25, Holmes et al teach a method comprising: receiving, in a channel, a bodily fluid sample provided by a subject; mixing the bodily fluid sample with an anticoagulant to generate a mixed bodily fluid sample; and collecting, in a vessel in fluid communication with the 
In the alternative, Holmes does not explicitly teach a bulk concentration of EDTA no less than about 2.5 milligrams per milliliter and no greater than about 10 milligrams per milliliter. In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a bulk concentration of EDTA  is a result effective variable that gives the well known and expected results of providing adequate blood anticoagulant.   In the absence of a showing of unexpected results, the Office maintains the bulk concentration of EDTA no less than about 2.5 milligrams per milliliter and no greater than about 10 milligrams per milliliter  would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 25, the limitations are interpreted as explained in the 112(b) rejection supra and thus rejected with claim 24.
Regarding claim 26, Holmes teach a single pass for mixing the anticoagulant to reach the bulk concentration of EDTA, thus a time less than 90 seconds after the bodily fluid sample was initially received in the channel.  In the alternative, Holmes is silent to the time less than 90 seconds, In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a time for mixing the sample to reach the bulk concentration of EDTA is a result effective variable that 
Regarding claim 27, Holmes teach mixing with a single pass and not tilting, shaking, or agitating the sample (Para. 0162).   Holmes inherently teaches mixing the bodily fluid sample with the anticoagulant with a shear rate no greater than about 1,000 reciprocal seconds.  In the alternative, Holmes is silent to the teaching of a shear rate no greater than about 1,000 reciprocal seconds.  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a shear rate is a result effective variable that gives the well known and expected results of mixing without shearing the sample to affect the diagnostic analysis.   In the absence of a showing of unexpected results, the Office maintains the shear rate no greater than about 1,000 reciprocal seconds would have been within the skill of the art as optimization of a results effective variable.
Regarding claims 28, Holmes et al teach a method comprising: receiving, in a channel, a bodily fluid sample provided by a subject; mixing the bodily fluid sample with an anticoagulant to generate a mixed bodily fluid sample; and collecting, in a vessel in fluid communication with the channel, the mixed bodily fluid sample, wherein the anticoagulant comprises Heparin (para. 0162).  Holmes teach the channel is coated with Heparin using various concentrations of Heparin and dried.  The blood sample will contain a desired level of anti-coagulant in the sample fluid after only a single pass of the fluid through the channel (Para. 0162). Holmes teaches various sample sizes ranging 1ml to 50 microliters (Para. 0004). It is inherent that a bulk concentration of Heparin no less than about 20 units per milliliter and no greater than about 150 units per milliliter would be obtained if a single pass of 1 ml of sample when the EDTA is applied to the channel.

Regarding claim 29, Holmes teach a single pass for mixing the anticoagulant to reach the bulk concentration of heparin, thus a time less than 90 seconds after the bodily fluid sample was initially received in the channel.  In the alternative, Holmes is silent to the time less than 90 seconds, In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a time for mixing the sample to reach the bulk concentration of heparin is a result effective variable that gives the well known and expected results of providing time to mix the anticoagulant with a sample.   In the absence of a showing of unexpected results, the Office maintains the time less than 90 seconds would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 30, Holmes teach mixing with a single pass and not tilting, shaking, or agitating the sample (Para. 0162).   Holmes inherently teaches mixing the bodily fluid sample with the anticoagulant with a shear rate no greater than about 1,000 reciprocal seconds.  In the alternative, Holmes is silent to the teaching of a shear rate no greater than about 1,000 reciprocal seconds.  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798